Title: To James Madison from Francis Perry, [ca. 21 September 1812]
From: Perry, Francis
To: Madison, James


          
            [ca. 21 September 1812]
          
          The humble petition of Francis Perry Sheweth that your Petitioner has been confined in the penitentiary of Virginia at hard labour ever since the 30th Nov. 1810 having been convicted in the circuit Court of the United States of the crime of Robing the mail, that your petitioner means not here to palliate or deny the offence, he having for a long time pursued his purpose of repentance and reformation, and having conducted himself accordingly as the officers of the institution who have superintended him can testify, he having conducted himself in such a manner as has evidenced a rectitude in him by which he has proved to himself their approbation, your petitioner trusts that in addition to this his extreme youth at the time of incuring this guilt, and the temptations thrown in his way by gamblers and others, who encouraged him in expences which he could not afford, but to the consequences of which he was blind, altho this cannot opperate as a full atonement will yet furnish a resonable ground for the belief that he may yet prove a useful member of society, since his offence was not the

effect of a fixed habit of depravity but of a mind misled by the seductions of others, being at an early age separated from an affectionate family of Parents, brothers and Sisters of unsullied reputation, and falling into the society of persons of plausible address and appearance though very unfavorable to morality, he went on in that waste of money which ultimately brought on him this serious catastrophe of vice under which he has fallen, the fatal deed being perpetrated in the nineteenth year of his age which your petitioner sincerely laments, and he is now clearly and fully convinced that justice & virtue are the chief good of his being, and that which he feels determined to maintain and promote in all his future life being resolved that let the fate of this petition be what it will never more to swerve from the purpose he has adopted of leading a life undefiled by any new offence; your petitioner is greatly encouraged to hope that you will grant him the remission of the time remaining upon his sentence when he considers the gracious acts shewn in this prison by your predecessor in the cases of Longwood, Hall and Phillips, and by your Excellency in the case of Moss, all of whom except Moss received a pardon of more than the half of their sentence, your petitioner further observes that he is anxious to engage in some calling by which he may be enabled to serve his country and erase the stain which has been attaced to his character, the most ready means which has appeared to your petitioner of performing this, appears to be by enlisting in the United States Army and joining those whose patriotism impels them to step forth at this crisis in defence of their injured Country, and your petitioner is the more encouraged in this as he observes that a number in nearly similar situations have been exonerated and afterwards engaged in the manner above specified, your pettitioner therefore prays that you will extend your Clemency to him by remitting the remainder of the term for which he stands committed, and restore him to liberty, the blessing which the instinctive quality of every man causes him to desire as the best mercy of his life. This granted your petitioner as in duty bound will ever pray &c
          
            Francis Perry
          
        